        Case 1:16-cv-05067-NRB Document 95 Filed 07/23/20 Page 1 of 1



                                                                           USDC SONY
UNITED STATES DISTRICT COURT                                               DOCUt"1ENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
---------------------------------------------------------X
JCDECAUX AIRPORT, INC. and                                                 DOC#:_.,_,,..........,.,.._,
MIAMI AIRPORT CONCESSION LLC,

                                   Plaintiffs,
                                                                       16 CIVIL 5067 (NRB)

                 -against-                                         AMENDED DEFAULT
                                                                     JUDGMENT
TOM SAWYER PRODUCTIONS, INC.
d/b/a TOM SAWYER COMPANY,
INTERACTIVE AIRPORT ADVERTISING,
LLC, and CAROLYN SAWYER,

                             Defendants.
---------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Memorandum and Order dated March 23, 2020, and the Court's Memorandum and Order

dated July 22, 2020, Defendants have totally failed to show any cause why a default judgment

should not be entered in favor of plaintiffs on all counts of their amended complaint; therefore,

judgment is entered in the sum of $672,196.26 as sought in the amended complaint plus $12,500

as ordered in the February 11, 2020 memorandum and order, for a total sum of $684,696.26 in

favor of plaintiffs and against defendants. Plaintiffs are also granted an additional award of

$224,065.42 in attorneys' fees.

DATED: New York, New York
       July 23, 2020

                                                             RUBY J. KRAJICK

                                                              Clerk of Court

                                                        BY:~~
                                                             DeputyClerk
